DETAILED ACTION
	This is in response to the RCE filed on May 10th 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.

Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive.  Applicant states that Punj and George are not compatible because George concerns “a single stream” (pg. 9).  This is not correct, George explicitly teaches “streams” plural, see Title, abstract and Fig. 2 steps 220, 240 and 250 all use the word “streams”.  George further states that its system provides “multiple multi-bitrate streams”, see col. 2 ln. 40-44.  Thus it cannot be said that George only concerns a single stream.  George also provides an explicit motivation to combine, by disclosing that priority information allows streams to be coordinated thereby providing a better user experience (see col. 2 ln. 50-55). For at least these reasons, Punj and George are compatible.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Punj et al. US 2005/0237931 A1 in view of George at al. US 9,294,526 B2.

Regarding claim 10, Punj discloses a primary control entity in a communication network, which implements session control signals (bandwidth manager – paragraph 9, media streams have associated priority – see paragraphs 42, 366; streams are between nodes – abstract, Fig. 1):
a processor and computer-readable medium comprising instructions (manager has means for communicating, this would include the necessary hardware/software – see paragraph 44, Fig. 22);
either extracting relative priority information from a session control message received by the primary control entity and modifying the relative priority information or generating relative priority information indicating for each media stream of a plurality of media streams (receive session control message and “generate” bandwidth information for a session – see Figs. 11-12, 20 and paragraphs 364-366; alternatively, the control entity “modifies” bandwidth information – see Fig. 17) … which are associated with a communication session between a first device and a second device (communication session between devices – see Figs. 1, 22); and
inserting said relative priority information in a further session control message for sending to a secondary control entity (bandwidth manager sends message with priority 

	Punj does not explicitly disclose indicating relative priority information indicating for each media stream of the plurality of media streams a relative priority for said media stream relative to other media streams.  George discloses an adaptive streaming system having a priority indication for “each stream” that indicates the priority of the stream “relative to other streams” (see abstract, col. 2 ln. 40-50, col. 3 ln. 35-37, Fig. 1 and claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Punj with the relative priority information taught by George for the purpose of managing a plurality of media streams.  George teaches that by coordinating streams using relative priority, a streaming system can provide playback that aligns with a user’s priorities and provide a better user experience (see col. 1 ln. 47-51).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Punj and George view of Aberg et al. US 2011/0268128 A1.

	Regarding claim 14, it is a media entity that partially corresponds to the control entity of claim 10; the corresponding sections are rejected for the same reasons (Punj teaches a plurality of entities involved in the media communication session – see Fig. 26).
	Punj also discloses the additional features of processing transportation data of a stream marked with high priority in the resource control message with precedence over other streams 
	This concept is also taught by George which adjusts resources based on the relative priority of the media streams (Figs. 3-4).

	The combination of Punj and George does not explicitly disclose extracting relative priority information from an H.248 resource control message.  But this is taught by Aberg as a method for managing media streams wherein priority information is read from the H.248 protocol (see paragraph 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Punj and George with the H.248 message taught by Aberg for the purpose of managing a plurality of media streams.  H.248 is a common protocol that is well-known in the art and Aberg explicitly teaches that by reading priority information from H.248, media streams can be processed according to their priority context (paragraph 7).




Allowable Subject Matter
Claims 1-9 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendment filed on 4/7/21 and 5/10/21 adds additional subject matter which distinguishes over the art.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Prabhu et al. US 2014/0244798 A1 discloses a bandwidth allocation system for streaming media that considers the “relative priority of each stream” (paragraph 32).
Ress et al. US 7,587,031 B1 discloses using SDP for media stream including priority field in the header (Figs. 2-4, col. 8 ln. 34-42). 
Israel et al. US 2003/0002477 A1 discloses selecting an audio stream from a plurality of streams by examining priority information in a control header (paragraph 12), priority information distinguishes “the relative priority” (paragraph 155).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458